Case 2:20-cv-00435-JES-NPM Document 1: Filed 06/19/20 Page 1 of 9 PagelD 1

UNITED STATES DISTRICT COURT

for the

MIDDLE DISTRICT OF FLORIDA
FT. MYERS DIVISION

ARDIS BALIS, LORI MADDOX, GAY SANTARSIERO,
ANNE MARIE PETRELLI, FRAN FRANCIONE,
Plaintiffs, Pro Se

)
)
)
)
)
) Civil Action No.
1 om On
5 A.20 ey. 435 M.S. APIN,
JOHN MARTIN, HEATHER MARTIN, LOU FRANCO, _)
ALEX CHEPURNY, )
ANGIE AGRO, VINCE AGRO, )
DAN BEGIN, DONNA BEGIN, )
KATHERYN CARHART, SUSAN PERRIER, )
)
)

JOHN CARHART, and SHERYL FRANCO,
Defendants,

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiffs

Ardis Balis

22375 Edgewater Dr.107
Punta Gorda, FL 33980
(917) 605-0727

Ardis.balis@yahoo.com

020

il

00:2 Wd 61 NIT 0202
Case 2:20-cv-00435-JES-NPM Document 1’ Filed 06/19/20 Page 2 of 9 PagelID 2

Lori Maddox

22375 Edgewater Dr.106
Punta Gorda, FL 33980
(941) 204-3668
Lorikristi@yahoo.com

Gay Santarsiero

22375 Edgewater Dr.208
Punta Gorda, FL 33980
(917) 605-0727
gSantarsiero726@gmail.com

Anne Marie Patrelli
22375 Edgewater Dr.115
Punta Gorda, FL 33980
(941) 276-1372

AnneRomano1943@gmail.com

Frances Francione

22375 Edgewater Dr.135
Punta Gorda, FL 33980
(917) 605-0727

FrancesF 126@gmail.com

B. The Defendants

John Martin

38 Belair Dr.

Hamilton, ON L9A 274
CANADA

heatherm@martin-stewart.com

Heather Martin

38 Belair Dr.

Hamilton, ON L9A 274
CANADA

heatherm@martin-stewart.com
Case 2:20-cv-00435-JES-NPM Document 1" Filed 06/19/20 Page 3 of 9 PagelD 3

Lou Franco

114 Delmar Drive
Hamilton, ON LOC 1J9
CANADA
L1Franco@hotmail.com

Alex Chepurny

182 Mount Albert Rd

Holland Landing, ON LON IK5
CANADA
Carolanne.prentice@sympatico.ca

Vince Agro

105 Winston Ave
Hamilton, ON L8S 287
CANADA

(941) 629-8988

Angie Agro

105 Winston Ave
Hamilton, ON L8S 2S7
CANADA

(941) 629-8988

Dan Begin

105 Winston Ave
Hamilton, ON L8S 287
CANADA

(941) 629-8988

BeginDan@yahoo.com

Donna Begin

105 Winston Ave
Hamilton, ON L8S 2S7
CANADA

(941) 629-8988

BeginDan@yahoo.com
Case 2:20-cv-00435-JES-NPM Document 1° Filed 06/19/20 Page 4 of 9 PagelD 4

Kathryn Carhart

62 Beverley St. R.R.#2
Swastika, ON POK 1T0
CANADA

(705) 642-7200
KathyCarhart@yahoo.com

John Carhart

62 Beverley St. R.R.#2
Swastika, ON POK 1T0O
CANADA

(705) 642-7200
JohnCarhart ail.com

Sheryl Franco

633 Park Rd, Unit #2
Brantford, ON N3R 8B6
CANADA

(529) 756-7778

SheFranco@yahoo.com

Susan Perrier

16 Hackberry Trail

Carleton Place, ON KIC 0B1
CANADA

(623) 492-0665

II. Basis for Jurisdiction:

The Basis for Jurisdiction Is Diversity of Citizenship

L. The Plaintiffs are individuals:
Ardis Balis is a citizen of the State of Florida.
Additional Florida plaintiffs are set forth on Exhibit A.

2. The Defendants are individuals:
John Martin is a citizen of the foreign nation, Canada.
Additional Foreign National defendants are set forth on Exhibit B.

3. The amount in controversy is over $75,000, not counting interest and costs
Case 2:20-cv-00435-JES-NPM Document 1' Filed 06/19/20 Page 5 of 9 PagelD 5

of court, because (i) defendants’ wrongful actions have materially reduced the sales price of the
plaintiffs’ condominiums, (ii) plaintiffs’ wrongful actions are continuing without abatement
precluding any fair market value sales price for the condominiums making sales at fair market
value impossible, (iii) defendants continuing intimidation and harassment of plaintiffs has
caused serious emotional distress and physical damages to plaintiffs (EXHIBIT C), (iv)
defendants wrongful closure and continuing closure of the Amenities of the condominium,
including the club house, rest rooms, laundry and pool, have caused (a) physical harm to
plaintiffs who require the pool for their safe exercises, (b) severe emotional distress to the retiree
plaintiffs, who expect their Amenities, including the pool, rest rooms and laundry, to be open to
them, (c) breach of contract by the defendants by failing to open and maintain the Amenities as
required, and (d) substantial loss in value of plaintiffs’ condominium units which realtors will
not now show to potential buyers because of wrongful action of defendants. (EXHIBIT D).

Ill. Statement of Claim:

a. The Defendants, all Foreign Nationals, reside in Canada. In contravention of a
board resolution to open the pool and related Amenities (the pool, club house, rest rooms and
laundry room) the defendants wrongfully closed the Amenities indefinitely and in doing so
breached their contract with unit owners to provide those Amenities. To seek compliance with
these wrongful closures, the defendants have maintained a program of intimidation and deceit.
As a direct consequence of these wrongful actions, potential buyers are unable to see the
property in its entirety. (EXHIBIT E). This closure has nothing to do with anything other than
the fact defendants are foreign nationals who have no use for the Amenities up to 9 months a
year. Intimidation tactics have been used by defendants for many years as a means to control

defendants and other Unit Owners from using the Amenities. Realtors are now avoiding the

¥
Case 2:20-cv-00435-JES-NPM Document 1" Filed 06/19/20 Page 6 of 9 PagelD 6

Edgewater Village Complex due to their inability to show potential buyers the entire property as
advertised. This also applies to potential renters who are not interested in renting condos if the
pool or other advertised Amenities are not going to be open for their use. Plaintiffs are presently
losing prospective tenants due to the wrongful closure of the pool and other Amenities forcing
potential buyers and / or tenants to look elsewhere to rent or buy. (EXHIBIT F)

b. Plaintiff Ardis Balis is Vice President (EXHIBIT G) and Director at the
Edgewater Village Condominium Association and acting president in the absence of the
president (EXHIBIT H). Defendant John Martin, the president, resides in Hamilton, Canada. In
his absence, Plaintiff Ardis Balis has assumed the office of President in accordance with the
Association’s Bylaws. The Association’s Bylaws state that the Vice President, Ardis Balis
assumes the presidency of the Association. Contrary to Ardis Balis’ direction, the Association’s
handyman, Jim Ardolino has been directed wrongly by defendant John Martin to keep all
facilities closed indefinitely — denying each plaintiff the right to use any or all the Amenities.
(EXHIBIT E).

c. The issues described herein became acute and unconscionably abusive in early
June when defendants left Edgewater Village and returned to their homes in Canada. Inasmuch
as defendants had no further use for the local condo Amenities, they entered into a fake no
prisoners approach to closing all the Amenities. It was their assertion that in Canada that since
facilities are closed there, that Americans should adhere to Canadian protocols. Of course,
Florida is not Canada and their ways should not be imposed on US citizens living in Port
Charlotte. Governor DeSantis has by Executive Order decreed that pools in Charlotte County and

throughout the State may be opened as of June 2nd.

¥
Case 2:20-cv-00435-JES-NPM Document 1° Filed 06/19/20 Page 7 of 9 PagelD 7

IV. Irreparable Injury

Monetary damages at a later time would not adequately compensate the plaintiffs because
no amount of monetary damage can reimburse plaintiffs for the loss of their access to the
Amenities, especially during the summer months. Plaintiffs are experiencing, as a result of the
wrongful closure, severe emotional and mental problems, physical therapy programs are having
to be eliminated, and the possible opportunity to use the pool at a later date simply cannot undue
the damages sustained by the wrongful closure of the Amenities now.

In addition, monetary damages at a later time would not adequately compensate the
plaintiffs who had to turn away prospective buyers or renters because the Amenities have not
been available for potential buyers or renters to evaluate. Selling property is a personal decision,
and certain plaintiffs want to sell now, not at some future indeterminate date when the defendants
decide, if ever, to open the Amenities.

Furthermore, monetary damages at a later time would not adequately compensate the
plaintiffs as real estate brokers are avoiding showings at the Edgewater Village and there is
absolutely no assurance that in face of these closures real estate brokers will resume showing the
properties at would otherwise be fair market values. Corrective measures to open the Amenities
simply cannot wait for the defendants to possibly reverse their wrongful actions.

V. Relief
Injunctive Relief:

Without immediate injunctive relief barring the defendants from closing the Amenities,

plaintiffs will be without a pool, club house, laundry and other Amenities indefinitely.

Compensatory Damages:
Case 2:20-cv-00435-JES-NPM Document 1° Filed 06/19/20 Page 8 of 9 PagelD 8

The plaintiffs seek compensatory damages of $350,000 based on the wrongful closure of
the Amenities and the abusive conduct of the defendants. The Amenities remain closed and the
contumelious treatment of plaintiffs continues unabated. The handy man, Jim Ardolino, under
the orders of defendant Martin changed the locks to all the Amenities to insure all Unit Owners
residing at EWV remain locked out indefinitely of all Amenities. Plaintiffs have experienced
the loss of potential sales and substantial reduction in fair market value of the condominium
units. In addition, plaintiffs have experienced mental distress and physical harm as a result of the
Amenities’ closure. There is no legal justification for defendants to close the Amenities.
Punitive Damages:

Plaintiffs seek punitive damages of $1,000,000 based on the fact that the actions taken by
the defendants constitutes knowing, intentional interference with the plaintiffs’ use and
enjoyment of the condominium complex. Such abusive and shocking conduct has been
systematic for many years. The plaintiffs are retirees (in their 60’s, 70°s and 80’s) who simply
wish to use the facilities they bargained for when they purchased their units. Punitive damages
must be assessed in order to punish the defendants for their abusive behavior, gross negligence,
malfeasance, misfeasance and wanton disregard for the interests and rights of plaintiffs; and to
deter the defendants and others from engaging in conduct similar to that which formed the basis
of this request for a temporary restraining order, injunction and damages.

VI. Certification and Closing

Under Federal Rule of Civil Procedure Il, by signing below, I certify to the best of my
knowledge, information and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a non-frivolous argument for extending, modifying, or
Case 2:20-cv-00435-JES-NPM Document 1" Filed 06/19/20 Page 9 of 9 PagelD 9

reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (5) the complaint otherwise complies with the requirements of
Rule 11.

For Parties Without an Attorney:

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case:

Date of signing: ST ene { Z ay

Signature for Pro Se Plaintiff (da ye. [ fa) Q

Printed Name of Plaintiff ARDIS BALIS, PRO SE

¥
